OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR WOLE
El motivo de mi disentimiento es que el título de la ley, según fué aprobada por la Legislatura, no indicaba que la acusada pudiese estar sujeta a sanción penal si en beneficio o en supuesto beneficio de sus empleados retenía parte de sus salarios. La acusación imputaba a la acusada el haber des-contado cierta suma de dinero a determinado empleado para pagarla a otras personas. Necesariamente, si la acusada hu-biese sabido que' una ley conteniendo tal sanción iba a ser aprobada, tal vez habría insistido ante la Legislatura sobre lo poco aconsejable que era la aprobación de la ley.
*575Según dicen las decisiones, el título de una ley debe ser un anuncio de su contenido. El título era “Ley sobre con-tratos de trabajo.” El campo de los contratos de trabajo os muy amplio y parece altamente improbable, si no impo-sible, que cualquier patrono tuviera conocimiento directo o implícito de que la Legislatura se disponía a prohibir que se descontara una cuota de los sueldos, y, por consiguiente, que se acumulara un fondo en beneficio de los empleados.
Tenemos ante nosotros un caso en que el patrono, nomi-nalmente por lo menos, está tratando de cuidar de sus em-pleados. Quizá una mayoría — de no ser una gran mayoría-de éstos estarían dispuestos a que se creara el fondo, y a todos ellos debió' habérseles hecho alguna indicación del pro-pósito legislativo. En verdad, “contratos de trabajo” muy remotamente, si acaso, se refiere al descuento en cuestión. Los contratos del trabajo por lo general tienen distinta con-notación.
Tal vez sea parte del mismo tema, pero dudo además que la ley, en relación con su título, sea una definición o denun-ciación suficiente del malum prohibitum.
Esta es una ley que en 1917 el Gobernador Yager no aprobó. Fué la opinión del Gobernador o del Procurador General que el proyecto nunca se convirtió en ley; que ha-bía sido objeto de un pocket veto. Por una decisión de la mayoría de este tribunal, disintiendo' el que suscribe, un proyecto no aprobado en igual forma fué declarado ley. Municipio de Quebradillas v. Secretario Ejecutivo, 27 D.P.R. 147. Todas las leyes que hubo la intención de vedar fueron posteriormente publicadas en un folleto con la siguiente ins-cripción en la carátula: “Conteniendo copias certificadas «le los originales de ciertas leyes y resoluciones promulgadas y publicadas en virtud de una resolución del Tribunal Supremo de Puerto Eico de fecha 11 de marzo de 1919. ’ ’ • Ahora bien, aunque he tomado parte sin disentimiento posterior en varios casos, sin embargo, me refiero a mi disención anterior *576por dos motivos. Desde que se escribió la opinión de este tribunal, la Corte Suprema de los Estados Unidos, en The Pocket Veto Case, 279 U. S. 655, ba demostrado, a mi modo de pensar, que estos proyectos, si no está envuelto ningún principio de stare decisis, jamás se convirtieron en leyes. En e] caso nacional, la devolución del proyecto fué impedida por el recéso que hubo entre una sesión y otra. En el caso local, el receso fué de 70 días. En ambos casos se impidió la devo-lución. Mi otro fundamento es que aun podría suponerse que el Gobernador, aconsejado por su Procurador General, trató de derrotar este proyecto quizá entre otras razones debido a la insuficiencia del título. Mi vacilación al exponer estas dudas se debe al tiempo transcurrido desde que esas leyes fueron promulgadas y al hecho de que la apelante no se ha quejado de la nulidad por este motivo.
Por la-insuficiencia del título como un defecto fundamental, me abstengo de considerar los otros errores señalados.